United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, TORRESDALE
STATION, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2321
Issued: September 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2009 appellant filed a timely appeal from a July 2, 2009 decision of
the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has a bilateral
foot condition causally related to factors of his federal employment.
On appeal appellant, through his attorney, asserts that the attending podiatrist, establishes
that his foot conditions were caused or aggravated by his employment duties. Moreover, the
opinion of a Board-certified orthopedic surgeon who provided an impartial evaluation for the
Office is insufficient to carry special weight because his report was contradictory. Appellant
further asserts that the Office improperly bypassed several physicians in selecting the impairment
specialist on the grounds that they were the wrong specialty for the case.

FACTUAL HISTORY
On January 8, 2008 appellant, then a 47-year-old city letter carrier, filed a Form CA-2,
occupational disease claim, alleging that excessive walking on uneven surfaces and carrying a
mailbag caused injury to both feet and the right ankle. He was first aware of his condition and its
relationship to work on January 2, 2007. Appellant did not stop work.
On February 6, 2006 appellant described his job duties as sorting mail for two to two-half
hours daily, then pushing a hamper weighing 250 to 300 pounds to his postal vehicle and driving
to his mail route to begin delivery by loading his mailbag with 25 to 30 pounds of mail and
parcels. He stated that he walked for 8 to 12 hours daily on uneven ground, up and down steps,
while carrying extra weight. Appellant reported that he first noticed his condition around
December 2006 when he began experiencing continuous pain in the heel area when standing or
walking.
An August 30, 2005 magnetic resonance imaging (MRI) scan of the lower extremities
demonstrated small bilateral plantar fibromas, a small stress response in the right tibial sesamoid
with early bunion formation and a Morton’s neuroma in the right second intermetatarsal space
and a possible small Morton’s neuroma on the left involving the second intermetatarsal space. A
January 16, 2006 MRI scan of the right foot demonstrated intermetatarsal bursitis at the second
and third web spaces with a tiny Morton’s neuroma at the third interspace; minimal osteoarthritis
at the hallux sesamoid complex with bunion and edema; and focal thickening of the plantar
fascia consistent with a tiny plantar fibroma. A January 9, 2007 right ankle x-ray demonstrated
mild spurring and an October 2, 2007 MRI scan of the right ankle demonstrated findings
consistent with acute plantar fasciitis and a multilobulated ganglion cyst arising from the
posterolateral subtalar joint.
In treatment notes dated from August 22, 2005 to January 29, 2008, Dr. Carl J. Mattia, a
podiatrist, diagnosed bilateral painful onychomycosis of the nails, bilateral painful calluses,
bilateral bunions, bilateral plantar fibromatosis, sesamoiditis of the right foot, osteoarthritis of
the right ankle, chronic bilateral plantar fasciitis, right ankle and foot tarsal tunnel syndrome and
Dupuytren’s contractures of both feet. He advised that these conditions were aggravated by
appellant’s employment duties of extensive walking, carrying and transporting heavy items and
shifting and pivoting on his feet extensively. Dr. Mattia performed surgery on January 9, 2008.
In a March 4, 2008 report, Dr. Arnold T. Berman, an Office medical adviser Boardcertified in orthopedic surgery, reviewed the medical record. He identified appellant’s primary
problem as bilateral plantar fibromatosis and advised that normal walking and ambulatory
activity would cause the symptoms of the condition; however, the severity of appellant’s
condition and the development of Morton’s neuroma indicated a congenital condition which
would have developed with normal usage. Dr. Berman noted that surgery was controversial due
to the congenital nature of the plantar fibromatosis and that appellant would continue to be
symptomatic for the remainder of his life. He concluded that the conditions of plantar
fibromatosis, Dupuytren’s contracture, tarsal tunnel syndrome, right ganglion cyst, Morton’s
neuroma, osteoarthritis and sesamoid complex and bunions were not employment related but
were the result of appellant’s congenital and developmental disease and that no aggravation
should be accepted. In a dated May 9, 2008 decision, the Office denied appellant’s claim on the

2

grounds that the medical evidence was insufficient to establish that the claimed conditions were
employment related.
On December 12, 2008 appellant, through his attorney, requested reconsideration. In an
October 15, 2008 report, Dr. Mattia reiterated his findings and conclusions and advised that, with
reasonable medical certainty, the swelling and inflammation of appellant’s feet were a workrelated aggravation. He stated that, having been involved in appellant’s treatment for over three
years, the work duties caused and aggravated many of appellant’s bilateral foot conditions.
On December 31, 2008 the Office referred appellant to Dr. Kevin F. Hanley, a Boardcertified orthopedic surgeon, for a second opinion evaluation. An attached statement of accepted
facts described appellant’s job duties. In a January 20, 2009 report, Dr. Hanley reviewed the
statement of accepted facts and medical record. He listed appellant’s complaint of bilateral foot
pain and provided findings on physical examination. Dr. Hanley diagnosed tarsal tunnel
syndrome, right, surgically treated and bilateral plantar fasciitis. He disagreed with Dr. Mattia’s
opinion regarding causation, advising that appellant’s underlying problem was constitutional and
congenital and its development was not due to appellant’s work activities. Dr. Hanley stated,
“clearly, temporary aggravation of symptomatology can occur during the course of a workday,
but absent the original constitutional predisposition to develop these conditions, those activities
would not be symptom-producing … I believe that the aggravation that did occur was quite
temporary and did not cause permanent substantive changes in the foot itself and [was] not the
cause for the need of surgical intervention.” He concluded that appellant was not disabled. In an
attached work capacity evaluation, Dr. Hanley advised that appellant could perform his usual job
duties without restrictions.
On February 2, 2009 Dr. Berman reviewed the medical record including Dr. Hanley’s
report and reiterated that appellant’s job duties did not aggravate his preexisting condition, the
surgery was not medically necessary for any bilateral foot condition and that a work-related
diagnosis was right foot strain that had resolved.
The Office determined that a conflict in medical evidence arose between the opinions of
Dr. Mattia and Dr. Hanley regarding whether appellant’s job duties had aggravated his foot
conditions and the need for surgery. The record indicates that Dr. Donald Leatherwood and
Dr. Jack Abboudi were bypassed for selection as the referee physicians because they were the
wrong specialty for the case and that Dr. Nicholas DiNubile was bypassed because he did not
take referee appointments.
By letter dated February 25, 2009, the Office informed counsel that a conflict in medical
evidence had been created and an impartial evaluation was scheduled with Dr. Joseph L. Eremus,
a Board-certified orthopedic surgeon. In a March 23, 2009 report, Dr. Eremus reviewed the
medical records and noted appellant’s complaint of cramping hammertoes and right foot pain
near the heel, with some numbness in the back of the arch at the surgical incision site and in the
ball of the foot. On examination, there were slight hammertoes at the second and third toes
bilaterally and small nodules in the midportion of the plantar fascia, larger on the left. There was
no swelling present and Tinel’s sign was negative. Sensation to pinprick was normal with the
exception of a slight decrease over the deep peroneal area between the first and second toes and
metatarsal heads on the dorsum of the foot and tenderness at the anterior medial tubercle of the
calcaneous in the left foot but not the right. Dr. Eremus agreed with the opinions of Dr. Berman
3

and Dr. Hanley that appellant’s plantar fibromatosis and Dupuytren’s contracture were not
related to his work and were hereditary. The plantar fasciitis, ganglion cyst, neuroma,
osteoarthritis and tarsal tunnel syndrome were degenerative, although there could be some other
condition such as neuropathy or root symptoms that could accentuate symptoms of tarsal tunnel.
Dr. Eremus concluded that none of these conditions were caused by appellant’s work, stating that
day-to-day activities of any kind could aggravate the symptoms. He noted, “this is not related
exclusively to any work but is related to the day-to-day activities of living in multiple venues.”
Dr. Eremus diagnosed plantar fasciitis of the right foot that was not caused by direct cause,
precipitation, acceleration or aggravation beyond any normal daily activities, stating that the
condition was often more aggravated by periods of rest than with activity and that the
aggravation that would occur with any day-to-day activities was temporary and had ceased
because of his surgical treatment. He advised that the surgery of January 9, 2008 could be
considered medically necessary but that it was due to appellant’s plantar fasciitis that was not
caused by work. Dr. Eremus found residual complaints of pain and opined that appellant was not
disabled and had no physical limitations as a result of his complaints of proximal plantar fasciitis
of the right foot.
In a merit decision dated July 2, 2009, the Office found that the opinion of Dr. Eremus
represented the weight of medical evidence. It denied modification of the May 9, 2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim, regardless of whether the asserted claim
involves traumatic injury or occupational disease, an employee must satisfy this burden of
proof.2
Office regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”3 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale

1

5 U.S.C. §§ 8101-8193.

2

Roy L. Humphrey, 57 ECAB 238 (2005).

3

20 C.F.R. § 10.5(ee).

4

explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.4
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
Section 8103 of the Act provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which the Office considers likely to cure, give relief,
reduce the degree or the period of disability or aid in lessening the amount of the monthly
compensation.8 While the Office is obligated to pay for treatment of employment-related
conditions, the employee has the burden of establishing that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition.9
The selection of referee physicians is made by a strict rotational system using appropriate
medical directories. The Physicians’ Directory System (PDS), including physicians listed in the
American Board of Medical Specialties (ABMS) directory and specialists certified by the
American Osteopathic Association, should be used for this purpose. The services of all available
and qualified Board-certified specialists will be used as far as possible to eliminate any inference
of bias or partiality. This is accomplished by selecting specialists in alphabetical order as listed
in the roster chosen under the specialty and/or subspecialty heading in the appropriate
geographic area and repeating the process when the list is exhausted.10
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.11 When the case is referred to an
4

Roy L. Humphrey, supra note 2.

5

D.G., 59 ECAB ____ (Docket No. 08-1139, issued September 24, 2008).

6

Id.

7

Roy L. Humphrey, supra note 2.

8

Id. at § 8103; see L.D., 59 ECAB ____ (Docket No. 08-966, issued July 17, 2008).

9

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

10

L.W., 59 ECAB ____ (Docket No. 07-1346, issued April 23, 2008).

11

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

5

impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.12
ANALYSIS
The Board notes that the Office properly bypassed Drs. Leatherwood and Abboudi in
selecting Dr. Eremus as the impartial medical examiner. Under the PDS, the Office selects a
physician from an alphabetical roster chosen under the specialty or subspecialty in the
appropriate geographic area.13
A search of the ABMS directory showed that both
Dr. Leatherwood and Dr. Abboudi, while Board-certified orthopedic surgeons, have
subspecialties as hand surgeons. This is not the proper subspecialty to render an opinion in a
case regarding foot conditions. The Office properly selected Dr. Eremus from the roster of
qualified physicians to perform the impartial medical examination.
The Board, however, finds that Dr. Eremus’ March 23, 2009 report is not sufficiently
rationalized to be entitled to special weight. A conflict in medical evidence therefore remains
unresolved.
The Office determined that a conflict in medical opinion arose between Dr. Mattia, an
attending podiatrist, who advised that appellant’s work duties caused and aggravated appellant’s
foot conditions, and Dr. Hanley, an orthopedic surgeon and Office referral physician, who found
that appellant’s underlying problem was congenital and that, if an employment-related
aggravation occurred, it was temporary and not the cause a permanent condition or the cause of
the need for surgery. It properly referred appellant to Dr. Eremus for an impartial opinion.
In denying the claim, the Office relied on Dr. Eremus’ March 25, 2009 report to
determine that appellant’s foot conditions and the need for surgery were not caused or
aggravated by his federal employment. The Board, however, finds that Dr. Eremus’ opinion is
equivocal and speculative and is of diminished probative value.14
Dr. Eremus advised that appellant’s plantar fibromatosis and Dupuytren’s contracture
were hereditary, that the plantar fasciitis, ganglion cyst, neuroma, osteoarthritis and tarsal tunnel
syndrome were most likely degenerative and that other conditions such as neuropathy or root
symptoms could accentuate symptoms of tarsal tunnel, none of these conditions were caused by
his work. He also advised, however, that “certainly, in day-to-day activities of any kind,
including those listed ... could be noted to aggravate symptoms. This is not related exclusively to
any work but is related to the day-to-day activities of living in multiple venues.” Dr. Eremus
diagnosed plantar fasciitis, right foot, not employment related and advised that the condition was
more often aggravated by periods of rest than with activity and that any aggravation would occur
with day-to-day activities, that it was temporary and had ceased following the January 9, 2008
surgery. The Board has long held that any contribution of employment factors is sufficient to
12

Manuel Gill, 52 ECAB 282 (2001).

13

Id.

14

See L.R. (E.R.), 58 ECAB 369 (2007).

6

establish the element of causal relationship.15 Dr. Eremus did not provide a clear opinion for
ruling out appellant’s employment activities as an aggravating factor in the development of his
bilateral foot conditions. He further advised that the January 9, 2008 surgery was not caused by
an employment-related condition. However, as Dr. Eremus advised that any activity, including
work activity, could aggravate appellant’s symptoms. His opinion on this issue is not well
rationalized and insufficient to resolve the conflict medical evidence. For this reason, the case
will be remanded to the Office to seek clarification from Dr. Eremus regarding these issues. If
Dr. Eremus is unable to clarify his opinion, the Office should refer appellant to a second
impartial medical specialist.16
CONCLUSION
The Board finds that the case is not in posture for decision on whether appellant’s
conditions and need for surgery were caused or aggravated by his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 2, 2009 decision of the Office of Workers’
Compensation Programs be set aside. The case is remanded to the Office for proceedings
consistent with this opinion of the Board.
Issued: September 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

Roger W. Griffith, 51 ECAB 491 (2000).

16

I.H., 60 ECAB ___ (Docket No. 08-1352, issued December 24, 2008).

7

